OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLF.
(La opinión del tribunal en la pág. 491.)
En reconsideración. Conviene hacer pn resumen de los hechos. Charles L. Carpenter era un socio gestor de la so-ciedad agrícola Luce & Co. También era apoderado de los vendedores. Luce & Co. aparecía adquiriendo por un inter-mediario la propiedad cuya inscripción ha sido denegada.
*1033El registrador y la opinión original de este tribunal des-cansan en el caso de Giménez v. El Registrador de San Juan, anotado en 21 D.P.R. 329. En ese caso Camblor que era nn esposo y socio gestor de nna mercantil vendió una pro-piedad a la esposa de dicbo Camblor. El fundamento de la •decisión de ese caso era que el referido esposo no babía de ser distinguido de la sociedad conyugal de la cual él y su esposa eran partes componentes; que al ser adquirida la propiedad por la esposa era una adquisición por el marido. Es evidente que la venta no podía ser distinguida de una en la que Camblor, socio gestor vendía a Camblor hombre ca-sado. El efecto legal es exactamente igual. La propiedad en uno u otro caso se presume que es ganancial.
En el presente caso Carpenter no es la sociedad de la cual es él un socio gestor. La sociedad de Luce & Co. es una entidad distinta de dicho Carpenter. Este último no está adquiriendo para sí mismo sino para la sociedad. Los preceptos literales del artículo 1362 del Código Civil no son aplicables a tal compra. El socio gestor es un mandatario de la sociedad en un sentido en el cual el marido no es man-datario de la sociedad conyugal. Durante la vida de los es-posos el marido constituye para todos los fines y propósitos la entidad en conjunto. Si un marido ha de considerarse meramente como un mandatario entonces las disposiciones del artículo 1362 serían letra muerta en todo caso en que se verificara una adquisición para el marido, porque la natura-leza ganancial de los bienes surgiría inmediatamente'.
Manresa en el tomo 10 página 100 al comentar el ar-tículo 1362 (1459) expresa que los mandatarios como los socios gestores no pueden adquirir los bienes de sus man-dantes pero aclara el punto de que un mandatario es una cosa y un mandante es otra. El artículo 1362 no prohíbe al mandante adquirir bienes de su mandatario, sino vice versa.
El caso de Sobrino Fernández & Cía. v. El Registrador de San Juan, 27 D.P.R. 459, fué uno en el cual el socio gestor era miembro tanto de la mercantil vendedora como de *1034la sociedad compradora, y. resolvimos que la sociedad ad-quirente era mía entidad distinta de su gestor, citándose el caso de Rosenstadt & Waller, Inc., 23 D.P.R. 289. La distinción entre la personalidad del socio gestor y la sociedad quedó establecida clara y distintamente. Por tanto aquí también puede decirse que Carpenter no es Luce & Co. precisamente como Benigno Fernández no era Sobrino y Fernández & Co. En el caso de Rosenstadt do Waller, supra, era el presidente de la corporación quien era el gestor. El caso de Turner v. El Registrador de San Juan, 22 D.P.R. 573, también sostiene la idea de entidades distintas en cuanto al presidente dé una corporación y la corporación misma.
El recurrente llama también la atención bacia el Lecho de que al artículo 1362 ha de dársele una interpretación li-mitada más que liberal.

Debe revocarse la nota recurrida.